Citation Nr: 9922990	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-18 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1974 to 
February 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in April 1998.  A statement of the case was mailed 
to the veteran in September 1998.  The veteran's substantive 
appeal was received in November 1998.  


FINDINGS OF FACT

1.  There is no medical evidence of a head injury in service 
or of complaints, findings or a diagnosis of headaches in 
service.

2.  There is no competent or probative medical evidence 
showing that current headaches are related to the veteran's 
active service.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds 
that he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303.  With 
chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).

In Savage v. Gober, 10 Vet. App. 488 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition. Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is demonstrated 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.

At the outset, the Board notes that the veteran has not been 
shown to be capable of making medical conclusions, therefore, 
his statements regarding medical diagnoses and causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, the Board will review the complete record in 
order to determine if the veteran's assertions are supported 
by the records.  

In this case, the service medical records show no treatment 
for a head injury in service.  Although the veteran's report 
of medical history at induction noted that the veteran 
suffered from headaches as a child, the veteran's service 
medial records are negative for any complaints, findings, or 
diagnosis of headaches in service.  

The post-service medical records show that the veteran was 
afforded a VA examination for neurological 
disorders/headaches in January 1998.  At that time, the 
veteran complained of intermittent headaches since 1974.  The 
veteran reported that he hit his head in the swimming pool 
and had a head injury and concussion at the time.  The 
veteran reported that he has been suffering from headaches 
since that incident.  According to the veteran, the headaches 
are mostly bifrontal, bitemporal, at times throbbing, and 
associated with photophobia.  The veteran also reported 
blurred vision associated with his headaches at times.  The 
veteran reported taking aspirin and Motrin for his headaches.  
The examiner noted that the veteran had an magnetic resonance 
imaging (MRI) scan at the VA Medical Center East Orange, on 
November 14, 1997 which was negative.  Physical examination 
was negative for any abnormalities.  The final diagnoses 
included status post posttraumatic (postconcussion) 
headaches.

Outpatient treatment records from February 1997 to August 
1997 show that the veteran was treated for a viral syndrome 
with bronchitis in February 1997.  At that time, the veteran 
complained of a headache, along with other symptoms 
associated with a cold, such as cough, aches and chest pain.  
The treatment records are otherwise negative for any 
complaints, findings or diagnosis of headaches.

After a full review of the records, the Board concludes that 
the preponderance of the evidence is against the claim for 
entitlement to service connection for headaches.  The January 
1998 VA examination report includes a diagnosis of 
posttraumatic (postconcussion) headaches.  The Board finds 
that the VA physician's diagnosis of posttraumatic headaches 
based on the veteran's report of a head injury in service 
well-grounds the claim.  However, the Board is obligated to 
make a determination with respect to the credibility and 
probative value of the evidence of record.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Court has held that where a doctor's opinion was based 
upon reliance upon the veteran's account of his medical 
history and service background (an inaccurate account and 
history), that medical opinion based upon an inaccurate 
factual premise has no probative value. Reonal v. Brown, 5 
Vet. App. 458 (1993).  Lay statements, standing alone, do not 
provide a sufficient basis to conclude that a disability had 
its onset during service. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board finds that the veteran's history as 
reported on VA examination in January 1998 is inaccurate, as 
there is no medical evidence in the service medical records 
showing that he sustained a head injury in service or that he 
ever was treated for headaches during active service.  As 
such, this reported history is not credible and the findings 
and conclusions by the VA examiner as contained in the report 
of the January 1998 VA examination have no probative value as 
they were based on an inaccurate factual premise.

The remaining evidence of record fails to show evidence of 
headaches in service.  In addition, there was no competent 
medical opinion linking the current headaches to the 
veteran's active service.  Essentially, the appellant's 
contentions about a relationship between a head injury in 
service and his current headaches amount to an opinion about 
a matter of medical causation.  The Court has held that lay 
evidence is inadequate to establish a medical nexus between 
the current disability and his active service.  The Court has 
held that lay persons are competent to testify as to what 
they actually observed and what is within the realm of their 
personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, the Court has also held that lay testimony is not 
competent to prove a matter requiring medical expertise.  
Grottveit v. Brown, 5. Vet. App. 91 (1993).  As a lay person, 
the appellant is not competent to offer an opinion about a 
matter requiring medical expertise.

Further, although the postservice medical evidence shows 
recent treatment for headaches, first reported complaints and 
treatment for headaches is shown more than twenty years after 
discharge.  As such, neither chronicity in service nor 
continuity of symptomatology after service is shown.  38 
C.F.R. § 3.303(b).

In sum, the preponderance of the evidence does not establish 
that current headaches were incurred in service or are 
related to the veteran's active service and no basis is 
provided for a grant of service connection for headaches.  
There is not an approximate balance of positive and negative 
evidence as to warrant application of the doctrine of benefit 
of doubt.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

The appeal is denied.


REMAND

In a March 1998 rating decision, an increased rating for a 
left knee disability was denied.  In November 1998, a notice 
of disagreement was received.  As such, the RO is now 
required to send the veteran a statement of the case as to 
the issue of an increased rating for a left knee disability 
in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.

Accordingly, this matter is REMANDED for the following 
action:

The RO should send the veteran a 
statement of the case as to the issue of 
an increased rating for left knee 
disability in accordance with 38 U.S.C.A. 
§ 7105 and 38 C.F.R. §§ 19.29, 19.30.  If 
the veteran perfects his appeal by 
submitting a timely and adequate 
substantive appeal, then the RO should 
return the claim to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.




		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals


 

